UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6004


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRICIOUS BURNELL BROOKS, a/k/a Turkey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Louise W.
Flanagan, District Judge.  (2:10-cr-00021-FL-1; 2:13-cv-00040-
FL)


Submitted:   May 31, 2016                  Decided:   June 14, 2016


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terricious Burnell Brooks, Appellant Pro Se. Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terricious         Burnell    Brooks        seeks    to    appeal       the   district

court’s     order    adopting        in    part      the       recommendation          of    the

magistrate       judge    and    denying      relief      on    his    28    U.S.C.     § 2255

(2012) motion.           The order is not appealable unless a circuit

justice     or     judge       issues     a       certificate         of     appealability.

28 U.S.C.        § 2253(c)(1)(B)           (2012).               A         certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies           this     standard         by        demonstrating          that

reasonable       jurists        would     find      that       the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies     relief        on     procedural         grounds,       the       prisoner         must

demonstrate       both     that    the     dispositive          procedural       ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Brooks has not made the requisite showing.                        Accordingly, we deny

a   certificate     of        appealability       and     dismiss      the    appeal.          We

dispense     with    oral        argument      because         the     facts     and        legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3